DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per independent claim 1, the previously cited prior art reference Ramachandran et al. [US 10,002,173 B1] fails to teach or sufficiently suggest: 1) identifying a threshold range associated with the at least one backup attribute based on the data distribution; 2) determining based on threshold range whether the current backup operation is abnormal by comparing current data associated with at least one backup attribute based on the current backup record with the threshold range.  In Ramachandran et al., the generated statistics including system parameters related to current replication policy feedback to a learning process is mapped to the claimed data distribution, and the source/destination VM service load level is mapped to threshold values.  The existence of threshold values for marking high or low load levels indicates the determination of a range of threshold.  However, the claimed threshold range is identified based on the claimed data distribution, and Ramachandran’s statistics are not used to identify the range value for low or high load levels.
	Per independent claims 11 and 20, the claims are the electronic device and computer program product claims corresponding to the method claim 1, and are found allowable for the same reasons mutatis mutandis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

5 February 2022